                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     JOHN BARKER,                                        Case No. 16-cv-07186-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING DEFENDANTS’
                                   9             v.                                          PARTIAL MOTION TO DISMISS
                                                                                             FOURTH AMENDED COMPLAINT
                                  10     INSIGHT GLOBAL, LLC, et al.,
                                                                                             [Re: ECF 181]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ Partial Motion to Dismiss Fourth Amended Complaint

                                  14   (“Motion”). Motion, ECF 181. Specifically, Defendants move to dismiss Count I of the Fourth

                                  15   Amended Complaint (“4AC”) for lack of standing pursuant to Fed. R. Civ. P. 12(b)(1) or in the

                                  16   alternative for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6); and to dismiss Count III

                                  17   of the 4AC for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). See Motion at 1. The

                                  18   Court previously ruled that Defendants’ Motion would be determined without oral argument. See

                                  19   ECF 185. For the reasons set forth below, the Court hereby DENIES Defendants’ Partial Motion

                                  20   to Dismiss Fourth Amended Complaint.

                                  21     I.   BACKGROUND
                                  22          Plaintiff John Barker (“Plaintiff” or “Barker”) brings this action against his former

                                  23   employer Insight Global, LLC (“Insight Global”) and Insight Global’s employee benefit plan,

                                  24   Second Amended and Restated Insight Global, LLC 2013 Incentive Unit Plan (the “Plan”)

                                  25   (collectively, “Defendants”). Barker asserts that Insight Global enforces an unlawful employment

                                  26   agreement, denied him benefits under the employee benefit plan, and wrongfully deprived him of

                                  27   his employment benefits upon termination. Insight Global is a company that provides staffing

                                  28   services in the information technology, finance, accounting, engineering and government
                                   1   industries. 4AC ¶ 3, ECF 180. Barker worked for Insight Global from March 13, 2006 to October

                                   2   26, 2016, when Insight Global abruptly terminated his employment. Id. ¶ 5. From September

                                   3   2009 to October 26, 2016, Barker worked as an Account Manager, Sales Manager and Director of

                                   4   Operations at Insight Global’s San Jose and San Francisco, California offices. Id.

                                   5          A.    The Parties’ At-Will Employment Agreement
                                   6          Insight Global and Barker executed several versions of an At-Will Employment

                                   7   Agreement. 4AC ¶ 11. According to the 4AC, the November 17, 2015 At-Will Employment

                                   8   Agreement, which is the most recent version, contains several allegedly unlawful provisions. Id.

                                   9   ¶¶ 11–15. The 4AC alleges that the At-Will Employment Agreement contains an “Agreement Not

                                  10   to Solicit Customers and Clients” provision that prohibits Barker from soliciting customers for one

                                  11   year after the termination of his employment with Insight Global. Id. ¶ 12. Specifically,

                                  12   paragraph 5 of the At-Will Employment Agreement provides the following “non-solicitation of
Northern District of California
 United States District Court




                                  13   customers” provision:

                                  14                  5. AGREEMENT NOT TO SOLICIT CUSTOMERS AND
                                                      CLIENTS. Except when acting for and on behalf of Employer,
                                  15                  Employee agrees that, during the Restricted Period, Employee shall
                                                      not directly or indirectly solicit, or attempt to solicit, on behalf of any
                                  16                  Competing Staffing Business . . . any actual or prospective customer
                                                      or client of Employer (a) regarding whom Employee was responsible
                                  17                  for collecting, compiling, or recording Confidential Business
                                                      Information or Trade Secrets for Employer, or (b) about whom
                                  18                  Employee received Confidential Business Information or Trade
                                                      Secrets as a result of Employee’s employment with Employer.
                                  19
                                       Ex. 1 to 4AC (“At-Will Employment Agreement”), ECF 180.
                                  20
                                              B.    The Second Amended and Restated Insight Global, LLC 2013 Incentive Unit
                                  21                Plan
                                  22          Around January 2013, Insight Global and Barker executed the Second Amended and

                                  23   Restated Insight Global, LLC 2013 Incentive Unit Plan, which provides deferred compensation

                                  24   payable after the termination of Barker’s employment. 4AC ¶ 16. The amount of compensation is

                                  25   in “Units” of value accumulated over the course of employment. Id. The Plan requires that an

                                  26   employee forfeit all Units if the Plan’s Board determines that the individual’s employment was

                                  27   terminated for “cause.” Id. ¶ 17. According to the 4AC, the Plan conditions payment on

                                  28   compliance with several non-compete and non-solicitation provisions that are unlawful in
                                                                                          2
                                   1   California. Id. ¶ 18. The Plan also contains a severability provision, which states that the non-

                                   2   compete and non-solicitation provisions do not apply to employees who are residents of California

                                   3   at the time of termination of their employment. Id. ¶ 19.

                                   4          C.    Termination of Barker’s Employment at Insight Global
                                   5           On October 26, 2016, Insight Global terminated Barker’s employment without

                                   6   explanation. 4AC ¶ 21. Insight Global’s General Counsel and Secretary, David C. Lowance, Jr.,

                                   7   sent a letter to Barker, stating that “I regret to inform you that we consider your termination to be

                                   8   for ‘cause.’” Id. The termination letter also “reminded” Barker of his purported obligations “not

                                   9   to (1) compete against Insight Global in its lines of business within certain geographic areas, (2)

                                  10   solicit any of the customers or prospective customers with whom [he] had material contact while

                                  11   at Insight Global.” Id. ¶ 23; see also Ex. 3 To 4AC (“Termination Letter”), ECF 180. According

                                  12   to the 4AC, Insight Global falsely claimed “for ‘cause’” termination to deprive Barker of his
Northern District of California
 United States District Court




                                  13   earned deferred compensation under the Plan that amounts to about $344,304. 4AC ¶ 21. Insight

                                  14   Global further threatened legal action or forfeiture of benefits under the Plan. Id. ¶ 23.

                                  15          D.    Barker’s Claims Relevant to the Instant Motion
                                  16           Plaintiff’s 4AC includes six causes of action; Count I is an Unfair Competition claim under

                                  17   Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL claim”); Count III seeks relief for purported

                                  18   violation of § 510 of the Employee Retirement Income Security Act (“ERISA”), which is codified

                                  19   as 29 U.S.C. § 1440. See 4AC ¶¶ 38–43, 50–56.

                                  20           Count I—Plaintiff’s UCL claim—is brought on behalf of a putative class against Insight

                                  21   Global based on allegedly unlawful non-solicitation of customers provisions in employment

                                  22   agreements and/or offer letters. 4AC ¶¶ 38–43. The class is defined as follows:

                                  23                  All persons employed at any time by Insight [Global] in California
                                                      during the period from December 15, 2012 to the present who signed
                                  24                  an employment agreement with Insight [Global] or received an offer
                                                      letter from Insight [Global] that contained a non-solicitation of
                                  25                  customers provision.
                                  26   Id. ¶ 29.

                                  27           Count III—Plaintiff’s ERISA claim—is brought on behalf of Plaintiff only. Id. ¶¶ 50–56.

                                  28           Plaintiff’s Third Amended Complaint (“TAC”) contained these same two causes of
                                                                                         3
                                   1   action.1 See TAC ¶¶ 49–53, 60–63, ECF 162. In the TAC, Plaintiff’s UCL claim was also

                                   2   brought on behalf of a putative class, but concerned allegedly unlawful non-solicitation provisions

                                   3   with respect to both customers and employees. TAC ¶¶ 49–53. In the TAC, like the 4AC,

                                   4   Plaintiff’s ERISA claim was brought on behalf of Plaintiff only. TAC ¶¶ 60–63.

                                   5             Defendants previously moved to dismiss Plaintiff’s UCL claim and ERISA claim in the

                                   6   TAC on the same grounds upon which Defendants bring the instant motion. See generally

                                   7   Defendants’ Partial Motion to Dismiss Third Amended Complaint, ECF 164. The Court

                                   8   dismissed Plaintiff’s UCL claim with respect to the non-solicitation of employees provision

                                   9   without leave to amend2; the Court dismissed Plaintiff’s UCL claim with respect to the non-

                                  10   solicitation of customers provision for lack of standing with leave to amend; the Court dismissed

                                  11   Plaintiff’s ERISA claim for failure to state a claim with leave to amend. See Order Granting with

                                  12   Leave to Amend in Part and Without Leave to Amend in Part and Denying in Part Defendants’
Northern District of California
 United States District Court




                                  13   Motion to Dismiss (“TAC Order”). TAC Order at 17–18, ECF 176.

                                  14             Plaintiff subsequently filed a fourth amended complaint amending his UCL claim and

                                  15   ERISA claim, see ECF 180, and the instant Motion followed, see ECF 181. The Court notes that

                                  16   unlike Plaintiff’s UCL claim in the TAC that requested both injunctive relief and restitution, see

                                  17   TAC ¶ 53, Plaintiff’s UCL claim in the 4AC requests only “restitution of Insight[] [Global’s] ill-

                                  18   gotten gain,” see 4AC ¶ 43.

                                  19       II.   LEGAL STANDARD
                                  20             A.   Rule 12(b)(1)
                                  21             A defendant may move to dismiss an action for lack of subject matter jurisdiction pursuant

                                  22   to Federal Rule of Civil Procedure 12(b)(1). If the plaintiff lacks Article III standing to assert a

                                  23   claim, then the court lacks subject matter jurisdiction, and the claim must be dismissed. See Steel

                                  24

                                  25
                                       1
                                         Counts II and IV, respectively, of Plaintiff’s TAC.
                                       2
                                         Plaintiff has since filed a Motion for Reconsideration of the Court’s order dismissing this portion
                                  26   of Plaintiff’s UCL claim without leave to amend, due to what Plaintiff contends is an intervening
                                       change in the law. See ECF 189. Briefing has yet to be completed and Plaintiff’s Motion for
                                  27   Reconsideration remains pending. In the Court’s view the instant motion is not affected by
                                       Plaintiff’s Motion for Reconsideration or AMN Healthcare, Inc. v. Aya Healthcare Services, Inc.,
                                  28   28 Cal. App. 5th 923 (Ct. App. 2018), the primary case cited therein; nor have the parties
                                       indicated that AMN affects analysis of the instant motion.
                                                                                          4
                                   1   Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998). In considering a Rule 12(b)(1)

                                   2   motion, the Court “is not restricted to the face of the pleadings, but may review any evidence, such

                                   3   as affidavits and testimony, to resolve factual disputes concerning the existence of jurisdiction.”

                                   4   McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988). Once a party has moved to dismiss

                                   5   for lack of subject matter jurisdiction under Rule 12(b)(1), the opposing party bears the burden of

                                   6   establishing the court’s jurisdiction. See Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d

                                   7   1115, 1122 (9th Cir. 2010).

                                   8          B.     Rule 12(b)(6)
                                   9           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

                                  10   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  11   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

                                  12   considering such a motion, the Court “accept[s] factual allegations in the complaint as true and
Northern District of California
 United States District Court




                                  13   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  14   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). “Threadbare recitals of the

                                  15   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

                                  16   556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  17   III.    DISCUSSION
                                  18          A.     First Claim: Violation of California’s Unfair Competition Law Based on the
                                                     Non-Solicitation of Customers Provisions
                                  19
                                               Under the 4AC’s first claim, Plaintiff asserts violation of California Business and
                                  20
                                       Professions Code §§ 17200 et seq., the Unfair Competition Law (“UCL”), based on the non-
                                  21
                                       solicitation of customers provisions. 4AC ¶¶ 38–43. Defendants move to dismiss the first claim
                                  22
                                       of Plaintiff’s 4AC on either or both of two grounds: lack of standing and hence lack of subject
                                  23
                                       matter jurisdiction pursuant to Rule 12(b)(1); and failure to state a claim pursuant to Rule
                                  24
                                       12(b)(6). See Motion at 1, ECF 181.
                                  25
                                               The Court notes Plaintiff’s argument that the non-solicitation of customers provision in
                                  26
                                       Plaintiff’s At-Will Employment Agreement is “facially unlawful and void.” Opp’n at 1, ECF 183.
                                  27
                                       However, while Defendants assert the opposite in their Motion—“that the non-solicitation
                                  28
                                                                                           5
                                   1   provision is facially valid”—Defendants go on to state they are “[not] mak[ing] that argument at

                                   2   this stage of the proceedings.” See Motion at 6 n.4. Moreover, even if the non-solicitation of

                                   3   customers provision is unlawful, this would not necessarily mean that Plaintiff has standing to

                                   4   pursue his UCL claim. Accordingly, the Court need not and does not address the facial validity or

                                   5   invalidity of the provision, but only Defendants’ Rule 12(b)(1) and Rule 12(b)(6) arguments,

                                   6   respectively, as set forth in Defendants’ Motion.

                                   7                1. Motion to Dismiss Plaintiff’s UCL claim under Rule 12(b)(1)
                                   8          A plaintiff asserting a UCL claim must satisfy both Article III and the UCL standing

                                   9   requirements. Birdsong v. Apple, Inc., 590 F.3d 955, 960 n.4 (9th Cir. 2009). To have standing to

                                  10   assert a UCL claim, the plaintiff must show that “she has lost ‘money or property’ sufficient to

                                  11   constitute an ‘injury in fact’ under Article III of the Constitution.” Rubio v. Capital One Bank,

                                  12   613 F.3d 1195, 1203–04 (9th Cir. 2010). Thus, the plaintiff asserting a UCL claim must have
Northern District of California
 United States District Court




                                  13   Article III standing in the form of economic injury. Cardenas v. NBTY, Inc., 870 F. Supp. 2d 984,

                                  14   991 (E.D. Cal. 2012).

                                  15          In the Court’s TAC Order, the Court found that Plaintiff’s TAC insufficiently pled that

                                  16   Plaintiff had lost “money or property” as required under the UCL to establish standing, but

                                  17   granted Plaintiff leave to amend. See TAC Order at 11, 17, ECF 176. In the instant motion,

                                  18   Defendants argue that Plaintiff’s 4AC is likewise insufficient, because “Barker fails to plead

                                  19   anything more than conclusory allegations regarding the economic injury he claims to have

                                  20   sustained.” Motion at 5. Specifically, Defendants argue that Plaintiff merely alleges “that Section

                                  21   5 of his Employment Agreement prevents him and – allegedly – other current and former Insight

                                  22   Global employees from working for one of Insight Global’s competitors in the staffing industry.”

                                  23   Id. (citing 4AC ¶¶ 38–43). On the other hand, Plaintiff asserts that the 4AC pleads “economic

                                  24   injury in the years prior to his abrupt and unlawful termination” caused by the non-solicitation of

                                  25   customers provision in his employment agreement sufficient to satisfy the UCL’s standing

                                  26   requirement. See Opp’n at 2 (emphasis in original).

                                  27          Having reviewed Plaintiff’s 4AC in detail, the Court finds it a close call on the standing

                                  28   issue. Plaintiff has added precisely one paragraph to his UCL claim. See 4AC ¶ 42. This content
                                                                                           6
                                   1   includes (1) allegations that the non-solicitation of customers provision “prevented [Plaintiff] from

                                   2   terminating his employment with Insight [Global] earlier and seeking employment with a

                                   3   competitor or forming a competing business”; (2) that the provision “place[d] a substantial

                                   4   segment of the market off limits to [Plaintiff]”; (3) that job opportunities sought by Plaintiff

                                   5   outside the staffing industry “offered lower compensation than opportunities in the staffing

                                   6   industry”; and (4) that potential staffing industry employers “would only hire him if he agreed to

                                   7   relocate and work out-of-state” due to concerns over the provision. Id. While these newly pled

                                   8   allegations appear thin, the Court is mindful that “[t]here are innumerable ways in which

                                   9   economic injury from unfair competition may be shown.” Kwikset Corp. v. Superior Court, 51

                                  10   Cal. 4th 310, 323 (Cal. 2011) (cataloguing some of the various forms of economic injury sufficient

                                  11   for UCL standing purposes).

                                  12          Here, although Plaintiff’s allegations of economic injury do not fit neatly into a pre-
Northern District of California
 United States District Court




                                  13   defined category, the Court nonetheless finds the allegations in Plaintiff’s 4AC are sufficient to

                                  14   confer UCL standing. Plaintiff’s 4AC essentially pleads that his career trajectory was altered by

                                  15   inclusion of the non-solicitation of customers provision in his employment agreement—that the

                                  16   provision “prevented [him] from . . . seeking employment with a competitor” and that certain in-

                                  17   state jobs in his industry were unavailable to him due to “Insight[] [Global’s] restrictive

                                  18   covenants.” 4AC ¶ 42. He alleges that he sought jobs in California in other industries, but they

                                  19   paid less, and applied for jobs with competitors but was only offered jobs out of state due to the

                                  20   non-solicitation provision. See id.; see also Spanish Broadcasting System, Inc. v. Grupo Radio

                                  21   Centro LA, LLC, 2016 WL 9049646, at *5 (C.D. Cal. Sept. 22, 2016) (suggesting that an

                                  22   employee suffers economic harm in the context of UCL standing when prevented “from engaging

                                  23   in their lawful occupation with competitors”) (internal quotation and citation omitted).

                                  24          In Spanish, a radio station operator counterclaimed against competitor stations for UCL

                                  25   violations based on the competitor stations’ use of allegedly unlawful employment contracts. Id.

                                  26   at *2. Here, Barker is similarly situated to the employees3 of the competitor stations. The Court

                                  27

                                  28
                                       3
                                        Although in Spanish the operator’s counterclaim was dismissed for lack of standing (as pointed
                                       out by Defendants’ in their Reply brief at 4, ECF 184), standing based on economic harm to the
                                                                                        7
                                   1   in Spanish noted that allegedly unlawful employment contracts coupled with the allegation that the

                                   2   contracts “imprison[ed] broadcasting talent and support employees within the walls of [the

                                   3   competitor stations]” suggested economic harm to the employees. Id. at *4–5 (internal quotation

                                   4   and citation omitted). Like the employees in Spanish, Barker’s employment agreement allegedly

                                   5   prevented Barker from utilizing his talents in the staffing industry except for Insight Global, see

                                   6   4AC ¶ 42. Thus, the factual matter in the 4AC, accepted as true, see Iqbal, 556 U.S. at 678,

                                   7   supports the inference that Barker suffered economic harm due to4 suppressed wages resulting

                                   8   from inclusion of the non-solicitation of customers provision in Barker’s employment agreement

                                   9   that reduced market demand for Barker’s services or limited his ability to freely change jobs in

                                  10   search of a higher-earning career path.

                                  11          While the Court has carefully considered Defendants’ argument that Barker has not

                                  12   specifically demonstrated any lost “money or property” despite multiple attempts, see Motion at
Northern District of California
 United States District Court




                                  13   5–6; Reply at 1–3, Defendants’ interpretation of UCL standing law is overly narrow. As stated by

                                  14   the California Supreme Court, the UCL’s “overarching legislative concern [was] to provide a

                                  15   streamlined procedure for the prevention of ongoing or threated acts of unfair competition,”

                                  16   through which “private individuals can bring suit to prevent unfair business practices and restore

                                  17   money or property to victims of these practices.” Korea Supply Co. v. Lockheed Martin Corp., 29

                                  18   Cal. 4th 1134, 1150 (Cal. 2003). Here, the Court finds that Barker’s allegations in the 4AC fall

                                  19   within the sphere of economic injury contemplated by the UCL. Accordingly, Defendants’ motion

                                  20   to dismiss Count I of the 4AC for lack of standing and subject matter jurisdiction is DENIED.

                                  21                2. Motion to Dismiss Plaintiff’s UCL claim under Rule 12(b)(6)
                                  22          Defendants additionally move to dismiss Plaintiff’s UCL claim under Rule 12(b)(6) for

                                  23   failure to state a claim. Motion at 6. Defendants argue (1) that “[t]he 4AC is noticeably void of

                                  24   any allegations that Barker suffered any economic injury as a result of the non-solicitation of

                                  25   customers provision”; and (2) that “[t]he supposed ‘restitution’ Barker seeks . . . is not recoverable

                                  26
                                  27   employees was not available to the operator because the employees were not parties to the action.
                                       See Spanish, 2016 WL 9049646, at *4–5. Moreover, the operator was granted leave to amend its
                                  28   standing argument. Id. at *5.
                                       4
                                         For example only and not as an exhaustive list.
                                                                                         8
                                   1   under the UCL.” See Motion at 6–7; Reply at 2. Plaintiff counters that “Mr. Barker is a direct

                                   2   victim of Insight[] [Global’s] unlawful practices” and he has adequately “articulated” and “pled”

                                   3   his injury. Opp’n at 8.

                                   4          The Court finds Defendants’ arguments unpersuasive. First, Defendants’ argument that the

                                   5   4AC is void of allegations of economic injury fails for the same reasons articulated in Section

                                   6   III.A.1 supra with respect to standing. Second, Plaintiff has stated a plausible UCL claim with

                                   7   restitution as the requested remedy. See 4AC ¶¶ 42–43. Defendants are correct that compensatory

                                   8   damages are not available under the UCL—“in the case of all private plaintiffs, the [UCL] plainly

                                   9   authorizes only injunctive relief and restitution.” E.W. French & Sons, Inc. v. General Portland

                                  10   Inc., 885 F.2d 1392, 1402 (9th Cir. 1989). Here, Barker seeks only restitution.5 4AC ¶ 43 (“[T]he

                                  11   class members seek full restitution of Insight[] [Global’s] ill-gotten gains.”). Defendants argue

                                  12   that Plaintiff is seeking “lost income” or “lost business opportunity,” i.e. compensatory damages
Northern District of California
 United States District Court




                                  13   not available under the UCL. See Reply at 2. Indeed, Plaintiff does allege lost business

                                  14   opportunities. See 4AC ¶ 42. However, “[s]tanding and the calculation of restitution [under the

                                  15   UCL] have different standards.” Chowning v. Kohl’s Department Stores, Inc., 2018 WL 3016908,

                                  16   at *2 (9th Cir. June 18, 2018) (citing Kwikset, 51 Cal. 4th at 335). In other words, the standing

                                  17   inquiry and restitution inquiry are distinct. “Restitution under section 17203 is confined to

                                  18   restoration of any interest in money or property, real or personal, which may have been acquired

                                  19   by means of such unfair competition.” Kwikset, 51 Cal. 4th at 336 (emphasis removed) (internal

                                  20   quotation omitted).

                                  21          Here, Plaintiff’s factual allegations, accepted as true, support the inference that Plaintiff

                                  22   seeks restitution for6 what Defendants in effect acquired by paying Plaintiff suppressed

                                  23   compensation compared to what Defendants would have paid for Plaintiff’s services had the non-

                                  24   solicitation of customers provision not been included in Plaintiff’s employment agreement. See

                                  25   4AC ¶¶ 42–43. Thus, by a thin margin, Plaintiff has done just enough to “nudge[] [his] claim[]

                                  26
                                  27
                                       5
                                         The Court previously dismissed Barker’s claim for injunctive relief under the UCL with respect
                                       to the non-solicitation of customers provision without leave to amend. See TAC Order at 9, ECF
                                  28   176.
                                       6
                                         By way of example only, and not as an exhaustive list.
                                                                                        9
                                   1   across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Accordingly,

                                   2   Defendants’ motion to dismiss Count I of the 4AC for failure to state a claim is DENIED.

                                   3          B.     Third Claim: Interference with Right Under ERISA Plan (29 U.S.C. § 1140)
                                   4           Under the 4AC’s third claim, Barker seeks relief for Insight Global’s purported violation

                                   5   of § 510 of ERISA, which is codified as 29 U.S.C. § 1440. 4AC ¶¶ 50–56. Section 510 of ERISA

                                   6   provides that:

                                   7                    It shall be unlawful for any person to discharge, fine, suspend, expel,
                                                        discipline, or discriminate against a participant or beneficiary for
                                   8                    exercising any right to which he is entitled under the provisions of an
                                                        employee benefit plan[] . . . or for the purpose of interfering with the
                                   9                    attainment of any right to which such participant may become entitled
                                                        under the plan[] . . . .
                                  10
                                       29 U.S.C. § 1140. The 4AC alleges that Insight Global terminated Barker’s employment and
                                  11
                                       falsely claimed that the termination was for “cause” with the specific intent to unfairly interfere
                                  12
Northern District of California




                                       with Barker’s right to receive “payment of the units of value accumulated over the course of his
 United States District Court




                                  13
                                       employment” under the Plan. 4AC ¶ 55. Defendants move to dismiss the third claim of Plaintiff’s
                                  14
                                       4AC for failure to state a claim pursuant to Rule 12(b)(6). See Motion at 1.
                                  15
                                               To recover under § 510, Barker “must show that [his] employment was terminated because
                                  16
                                       of a specific intent to interfere with ERISA rights.” Dytrt v. Mountain States Tel. & Tel. Co., 921
                                  17
                                       F.2d 889, 896 (9th Cir. 1990). In the Court’s TAC Order, the Court found that the TAC “alleges
                                  18
                                       only in conclusory fashion that Insight Global terminated Barker’s employment with the ‘specific
                                  19
                                       intent’ to interfere with Barker’s rights to receive benefits under the Plan,” such that “the TAC
                                  20
                                       does not sufficiently plead Barker’s [ERISA] claim.” See TAC Order at 16, ECF 176. Defendants
                                  21
                                       argue that Barker’s 4AC fares no better because “Barker has not amended his complaint to include
                                  22
                                       facts that, if proved, would establish . . . a specific intent to interfere with his rights under Insight
                                  23
                                       Global’s ERISA Plan.” Motion at 8, ECF 181. Plaintiff argues that to the contrary, the 4AC
                                  24
                                       “pleads, in detail, facts in support of his allegation that Insight [Global] terminated Mr. Barker’s
                                  25
                                       employment . . . with the specific intent to[] unfairly interfere with Mr. Barker’s right to receive
                                  26
                                       payment . . . under the [] Plan.” Opp’n at 9, ECF 183.
                                  27
                                               The Court agrees with Plaintiff. Unlike the TAC, the Court finds that Plaintiff’s
                                  28
                                                                                           10
                                   1   4AC contains sufficient factual allegations that his employment was terminated with “specific

                                   2   intent” to interfere with his ERISA rights, see Dytrt, 921 F.2d at 896, to survive a motion to

                                   3   dismiss for failure to state a claim. For example (and not as an exhaustive list), the 4AC newly

                                   4   pleads that “[t]he Insight Compensation Committee, working in concert with Insight [Global],

                                   5   conducted a pre-ordained ‘review’ of Mr. Barker’s claim for benefits, and employed multiple

                                   6   (false) excuses to deprive Mr. Barker of his earned deferred compensation, including [] his alleged

                                   7   termination for ‘cause.’” 4AC ¶ 52. Plaintiff alleges that despite his At-Will Employment

                                   8   Agreement permitting termination “with or without cause,” Defendants nonetheless “abruptly

                                   9   terminated” his employment for cause specifically “to deny Mr. Barker his accrued benefits under

                                  10   the [] Plan.” Id. Plaintiff further alleges that he was provided no “warning or explanation” of his

                                  11   “for cause” termination and that the Plan provided that “if Insight [Global] terminated Mr.

                                  12   Barker’s employment ‘for cause,’ Mr. Barker would forfeit his benefits under the [] Plan.” Id.
Northern District of California
 United States District Court




                                  13          In their Reply brief, Defendants argue that Plaintiff’s 4AC is insufficient because it lacks

                                  14   an allegation “that Matt Gonsalves (Barker’s boss) intended to deprive Barker of ERISA rights

                                  15   when he made the termination decision.” Reply at 5, ECF 184. The Court is unpersuaded. The

                                  16   factual matter in the 4AC, accepted as true, see Iqbal, 556 U.S. at 678, supports the inference that

                                  17   Plaintiff’s employment was terminated for “cause” precisely in order to allow Insight Global to

                                  18   deny Plaintiff benefits accrued under the Plan. Accordingly, Defendants’ motion to dismiss Count

                                  19   III of the 4AC for failure to state claim is DENIED.

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, Defendants’ Partial Motion to Dismiss Fourth Amended

                                  22   Complaint at ECF 181 is DENIED.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 5, 2018

                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
                                                                                        11
